        Case 1:19-cv-02828-TWT Document 11 Filed 11/05/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JESSICA BLINKHORN,          )
                            )
      Plaintiff,            )
                            )                CIVIL ACTION
vs.                         )
                            )                FILE No. 1:19-cv-02828-TWT
ZESTO ON FORREST PARKWAY, )
INC. and JUDITH A. JACKSON, )
                            )
      Defendants.           )

       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH
                          PREJUDICE

      COMES NOW, Jessica Blinkhorn, Plaintiff in the above-styled civil action,

by and through the undersigned counsel of record, and files this, pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i), her Notice of Voluntary Dismissal With Prejudice. Plaintiff

hereby requests that the instant matter be dismissed with prejudice as to all

Defendants, and without an award of fees or costs to either party.

                                       Dated: November 5, 2019.

                                       Respectfully submitted,

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich
                                       Georgia Bar No. 242240
                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road, N.E., Suite 7-B
                                       Atlanta, Georgia 30306

                                         1
        Case 1:19-cv-02828-TWT Document 11 Filed 11/05/19 Page 2 of 2




                                       Tel: (404) 365-4460
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

                         CERTIFICATE OF SERVICE

      I certify that on November 5, 2019, I filed the within and foregoing Notice of

Voluntary Dismissal with Prejudice using the CM/ECF System for the federal

District Court for the Northern District of Georgia, resulting in a true and correct

copy to be delivered to the following counsel of record via electronic mail:

Myra K. Creighton, Esq.
Fisher & Phillips, LLP
1075 Peachtree Street, N.E., Suite 3500
Atlanta, Georgia 30309
mcreighton@fisherphillips.com

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich




                                          2
